  Case 18-28803       Doc 30     Filed 05/30/19 Entered 05/30/19 12:55:15              Desc Main
                                   Document     Page 1 of 2




Lon A. Jenkins (4060)
Tami Gadd-Willardson (12517)
MaryAnn Bride (13146)
Katherine T. Kang (14457)
OFFICE OF THE CHAPTER 13 TRUSTEE
405 South Main Street, Suite 600
Salt Lake City, Utah 84111
Telephone: (801) 596-2884
Facsimile: (801) 596-2898
Email: utahtrusteemail@ch13ut.org


                    IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF UTAH
                                CENTRAL DIVISION


   In re:                                            Case No. 18-28803
      TRAVIS AUGUSTINE MARTIN                        Chapter 13
                                                     Judge R. Kimball Mosier
   Debtor.
                                                     Confirmation Hearing: June 18, 2019 at10:00 A.M.

                               TRUSTEE’S MOTION TO DISMISS


       Lon A. Jenkins, Chapter 13 Trustee, by and through counsel, hereby moves the Court to

Dismiss the Debtor’s bankruptcy case for failure to resolve the Trustee’s objection to confirmation.

   1. The Debtor filed for chapter 13 relief on November 23, 2018.

   2. As of the date of this Motion, the Debtor is delinquent $615.00 (1 plan payment).

   3. The Trustee filed an original objection to confirmation on January 3, 2019 (Docket 12) and

       continuing objections on April 30, 2019 (Docket 24) and May 10, 2019 (Docket 26). To

       date, the Debtor has failed to resolve any of the issues outlined in the Trustee’s Continuing

       Objection to Confirmation (Docket 26).
  Case 18-28803        Doc 30     Filed 05/30/19 Entered 05/30/19 12:55:15          Desc Main
                                    Document     Page 2 of 2




   4. The Trustee asserts that the Debtor’s failure to prosecute his case has caused a delay that

       is prejudicial to creditors.

   5. If the Debtor fails to bring the plan payments current and fails to resolve the Trustee’s

       objection to confirmation as outlined in Docket 26 filed on May 10, 2019 prior to the

       hearing, the Trustee requests Dismissal.

                 WHEREFORE, the Trustee requests entry of an Order granting the relief requested

in the Motion.

       DATED: May 30, 2019.


                                             /s/ Katherine T. Kang
                                             Katherine T. Kang
                                             Attorney for Chapter 13 Trustee


                                  CERTIFICATE OF SERVICE

The undersigned hereby certifies that on May 30, 2019, a true and correct copy of the foregoing
paper was served electronically via CM/ECF to the persons listed below.

DAVID L. FISHER – Attorney for Debtor


The undersigned hereby certifies that on May 30, 2019, a true and correct copy of the foregoing
paper was addressed to the following person(s) and deposited in the U.S. Mail, first-class postage
prepaid.

Travis Augustine Martin
6678 S. Alfred Way
Salt Lake City, UT 84123

                                             /s/    Helen Doherty
                                             Office of the Chapter 13 Trustee




                                                  2
